 



Exhibit 10.1f
EXECUTION VERSION
CONSENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT
          THIS CONSENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 12, 2007 by and among COMSYS
SERVICES LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”),
PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company (“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS
Canada”), ECONOMETRIX, LLC, a Delaware limited liability company
(“Econometrix”), PLUM RHINO CONSULTING, LLC, a Georgia limited liability company
(“Plum Rhino”), COMSYS Services, acting in its capacity as borrowing agent and
funds administrator for the Borrowers (in such capacity, the “Funds
Administrator”), the financial institutions from time to time parties thereto
(the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as administrative agent (the “Agent”), Sole Bookrunner
and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent, ALLIED IRISH
BANKS PLC, as co-documentation agent, BMO CAPITAL MARKETS FINANCING, INC., as
co-documentation agent (together with ING Capital LLC and Allied Irish Banks
PLC, the “Co-Documentation Agents”), and GMAC COMMERCIAL FINANCE LLC, as
syndication agent (the “Syndication Agent”).
WITNESSETH:
          WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, Econometrix,
Plum Rhino, the Agent, the Co-Documentation Agents, the Syndication Agent and
each Lender are parties to that certain Credit Agreement dated as of
December 14, 2005 (as the same has been and may hereinafter be further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”);
          WHEREAS, the Borrowers have requested, among other things, that the
Agent and the Lenders consent to (A) the acquisition (the “Praeos Acquisition”)
by Holdings of all of the issued and outstanding capital stock of Praeos
Technologies, Inc., a Georgia corporation (“Praeos Target”), for an aggregate
purchase price not to exceed $17,500,000 plus any working capital adjustment
that may be required to be paid in accordance with Section 1.3 of the Praeos
Purchase Agreement described herein, and as in effect on the date hereof (the
“Praeos Net Working Capital Adjustment”), which such $17,500,000 includes up to
$5,500,000 of possible earnout payments (the “Praeos Earnout”), required
pursuant to Section 1.4 of the Praeos Purchase Agreement, as in effect on the
date hereof, provided, that such consideration shall consist solely of (i)
$12,000,000 of the proceeds of Revolving Loans borrowed on the date hereof plus
payments made in respect of the Praeos Working Capital Adjustment, and (ii) the
Praeos Earnout payment, which may be paid no earlier than February 15, 2009,
subject to and in accordance with the terms and conditions set forth in that
certain Stock Purchase Agreement (the “Praeos Purchase Agreement”; the Praeos
Purchase Agreement, together with each other document, agreement and instrument
executed in connection therewith, in each case, as in effect on the date hereof,
the “Praeos Purchase Documents”) dated as of December 12, 2007, by and

 



--------------------------------------------------------------------------------



 



among Holdings and each “Seller” as such term is defined in the Praeos Purchase
Agreement (“Praeos Sellers”), (B) the formation by COMSYS IT of Praeos
Technologies, LLC, a Delaware limited liability company (“Praeos”), as a
Wholly-Owned Subsidiary of COMSYS IT, and (C) the merger of the Praeos Target
with and into Praeos, with Praeos as the surviving entity, immediately upon the
consummation of the Praeos Acquisition (the “Praeos Merger”);
          WHEREAS, the Borrowers have also requested, among other things, that
the Agent and the Lenders (A) amend the Credit Agreement in certain respects,
(B) consent to the conversion of Plum Rhino from a Georgia limited liability
company to a Delaware limited liability company to be called Plum Rhino
Consulting, LLC, a Delaware limited liability company, as successor in interest
to Plum Rhino Consulting, LLC, a Georgia limited liability company, to be
effective on the date hereof (the “Plum Rhino Conversion”), (C) consent to Plum
Rhino joining the Credit Agreement as a Borrower thereunder, immediately upon
the consummation of the Plum Rhino Conversion, (D) consent to the formation (the
“Canadian Subsidiary Formation”) by COMSYS Services of a Wholly-Owned Subsidiary
that will be a Foreign Subsidiary to be named COMSYS IT Canada, Inc., a
corporation formed under the laws of Ontario, Canada (the “COMSYS Canadian Sub”)
and (E) waive the requirement for the Borrowers to deliver control agreements
with respect to certain bank accounts of the Borrowers; and
          WHEREAS, the Agent and the Lenders agree to accommodate such requests
of the Borrowers, on the terms and subject to the conditions herein set forth.
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:
          1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
          2. Amendments. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section 5 hereof, the Credit Agreement is
amended as set forth in this Section 2:
          (a) Preamble. The Preamble to the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“CREDIT AGREEMENT dated as of December 14, 2005 among COMSYS SERVICES LLC, a
Delaware limited liability company and successor by merger to Venturi Technology
Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,
a Delaware corporation and successor by merger to COMSYS Holding, Inc. (“COMSYS
IT”), PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions, together with each other Person who
becomes a borrower hereunder by execution of a joinder in the form of Exhibit I
attached hereto, are referred to herein each individually as a “Borrower” and
collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a Delaware
corporation (“Holdings”), PFI LLC, a Delaware limited liability company (“PFI”),
COMSYS IT CANADA, INC., a North Carolina corporation, ECONOMETRIX, LLC, a
Delaware limited liability company, PLUM RHINO CONSULTING, LLC, a Delaware
limited liability company, as successor in

 



--------------------------------------------------------------------------------



 



interest to Plum Rhino Consulting, LLC, a Georgia limited liability company,
COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for the Borrowers (in such capacity, the “Funds Administrator”),
the financial institutions from time to time parties hereto, each as a Lender,
and MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., individually as a Lender, as administrative agent (the “Agent”),
Sole Bookrunner and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation
agent and as a Lender, BMO CAPITAL MARKETS FINANCING, INC., as co-documentation
agent and as a Lender, ALLIED IRISH BANKS PLC, as co-documentation agent
(together with BMO Capital Markets Financing, Inc. and ING Capital LLC, the
“Co-Documentation Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as
syndication agent (the “Syndication Agent”) and as a Lender.”
          (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended
by adding thereto the following defined terms and their respective definitions
in the correct alphabetical order:
“COMSYS Canadian Sub” means COMSYS IT Canada, Inc., a corporation formed under
the laws of Ontario, Canada.
“Praeos” means Praeos Technologies, LLC, a Delaware limited liability company,
as successor by merger to Praeos Technologies, Inc., a Georgia corporation.
“Praeos Acquisition” means the acquisition by Holdings of all of the issued and
outstanding capital stock of the Praeos Target, in accordance with the terms set
forth in the Praeos Purchase Agreement, as in effect on the Sixth Amendment
Effective Date.
“Praeos Earnout” means all amounts payable in accordance with Section 1.4 of the
Praeos Purchase Agreement, as in effect on Sixth Amendment Effective Date.
“Praeos Merger” means the merger of the Praeos Target with and into Praeos, with
Praeos as the surviving entity, immediately upon the consummation of the Praeos
Acquisition.
“Praeos Purchase Agreement” means that certain Stock Purchase Agreement dated as
of the December 12, 2007, by and among Holdings and the Praeos Sellers, and all
documents, agreements and instruments executed in connection therewith.
“Praeos Sellers” means the “Sellers” as such term is defined in the Praeos
Purchase Agreement, as in effect on the Sixth Amendment Effective Date.
“Praeos Target” means Praeos Technologies, Inc., a Georgia corporation.
“Sixth Amendment” means that certain Consent and Sixth Amendment to Credit
Agreement dated as of the Sixth Amendment Effective Date by and among the

3



--------------------------------------------------------------------------------



 



Borrowers and certain other Credit Parties, the Agent, the Co-Documentation
Agents, the Syndication Agent and the Lenders.
“Sixth Amendment Effective Date” means December 12, 2007.
          (c) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definitions of the terms set forth below
in lieu of the current versions of such definitions contained in Section 1.1 of
the Credit Agreement:
“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services
(except trade accounts payable arising and payable in the ordinary course of
business and except any working capital adjustment that may be required to be
paid in accordance with (A) Section 1.4 of the PS Purchase Agreement, as in
effect on the PS Closing Date, (B) Section 1.3(c) of the Plum Rhino Purchase
Agreement, as in effect on the Fifth Amendment Effective Date, and
(C) Section 1.3(c) of the Praeos Purchase Agreement, as in effect on the Sixth
Amendment Effective Date), (iv) all Capital Leases of such Person, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument,
(vi) all equity securities of such Person subject to repurchase or redemption on
a date which is prior to the Commitment Expiry Date at the option of the holder
thereof, other than repurchases and redemptions (a) as a result of a change of
control with respect to such Person or a sale of all or substantially all of the
assets of such Person or (b) as a result of a “Fundamental Change” or a “Change
in Ownership” (in each case, as defined in the Holdings Certificate of
Designations), (vii) all obligations secured by a Lien on any asset of such
Person, whether or not such obligation is otherwise an obligation of such
Person, (viii) Earnouts and other similar payment obligations including, without
limitation, the PS Earnout, the Plum Rhino Earnout and the Praeos Earnout
(provided, that, solely for purposes of determining compliance by the Credit
Parties with the respective financial covenants set forth in Article VII, as of
any date of determination, the amount of an Earnout or similar payment
obligation shall be deemed to be equal to the sum of, without duplication,
(a) any liquidated amounts actually due and owing on account of such Earnout or
similar payment obligation, to the extent not yet paid, and (b) all amounts
reasonably expected to be paid by the Borrowers, as determined by the Borrowers
in their reasonable business judgment, in each case, during the immediately
succeeding four (4) fiscal quarter period), and (ix) all Debt of others
Guaranteed by such Person.
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, the Security Documents, the Information Certificate,
the Fee Letter, any subordination agreement to be entered into among the Agent,
the Borrowers and Holdings in connection with the Holdings Intercompany Loan,
the Assignment of PS Purchase Agreement, the

4



--------------------------------------------------------------------------------



 



Collateral Assignment of Plum Rhino Purchase Agreement, the Collateral
Assignment of Praeos Purchase Agreement, any fee letter between Merrill Lynch
and any Borrower relating to the transactions contemplated hereby, any Swap
Contract entered into between any Credit Party and any Eligible Swap
Counterparty, and all other documents, instruments and agreements contemplated
herein or thereby and executed concurrently by a Credit Party with or in favor
of the Agent or the Lenders in connection herewith or at any time and from time
to time hereafter, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Plum Rhino Purchase Agreement, the Praeos Purchase
Agreement, the Venturi Staffing Purchase Agreement and the Equity Documents.
“Plum Rhino” means Plum Rhino Consulting, LLC, a Delaware limited liability
company, and successor in interest to Plum Rhino Consulting, LLC, a Georgia
limited liability company.
          (d) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada, Econometrix, Plum Rhino
and each of their respective Subsidiaries, free and clear of all Liens other
than those in favor of Agent for the benefit of Agent and Lenders and other
Liens permitted pursuant to Section 5.2(d), and all such equity securities of
each Credit Party were issued in compliance with all applicable state, federal
and foreign laws concerning the issuance of securities. The identity of the
holders of the equity securities of each of the Credit Parties and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on the Information
Certificate. Holdings owns all of the issued and outstanding equity securities
of COMSYS IT, Econometrix, PFI, and prior to the Praeos Merger, the Praeos
Target. COMSYS IT owns all of the issued and outstanding equity securities of
COMSYS Services, Pure Solutions, COMSYS Limited, Plum Rhino and Praeos. COMSYS
Services owns all of the issued and outstanding equity securities of COMSYS
Canada. COMSYS Services owns all of the issued and outstanding equity securities
of COMSYS Canadian Sub. No shares of the capital stock or other equity
securities of any Credit Party, other than those described above, are issued and
outstanding. Except as set forth on the Information Certificate, as of the
Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party of any equity securities of any
such entity.”

5



--------------------------------------------------------------------------------



 



          (e) Section 4.1. Section 4.1(u) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(u) without limiting or being limited by any other provision of any Financing
Document, the Credit Parties shall retain and use (i) Ceridian Corporation and
its Affiliates, (ii) solely with respect to its operations in Puerto Rico,
Evertec, Inc. and its Affiliates, or (iii) any other third-party reasonably
acceptable to Agent to process, manage and pay the payroll taxes of the Credit
Parties and shall, upon the request of Agent, cause to be delivered to Agent
within ten (10) calendar days of such request, a report of such payroll taxes of
the Credit Parties for the immediately preceding calendar month and evidence of
payment thereof; and”
          (f) Section 5.1. Section 5.1 of the Credit Agreement is hereby amended
by (i) deleting the “and” at the end of clause (o), (ii) deleting the period at
the end of clause (p) thereof and substituting “;” therefor and (iii) adding new
clauses (q) and (r) thereto immediately following clause (p) thereof as follows:
“(q) Debt of Holdings incurred pursuant to the Praeos Earnout; and
(r) intercompany Debt arising from loans made by a Borrower to COMSYS Canadian
Sub in an aggregate amount not to exceed $500,000 at any time outstanding,
reduced by the aggregate amount of all Investments made by a Borrower pursuant
to Section 5.8(m); provided, however, such Debt shall be evidenced by promissory
notes having terms reasonably satisfactory to Agent, the sole originally
executed counterparts of which shall be pledged and delivered to Agent, for the
benefit of Agent and Lenders, as security for the Obligations.”
          (g) Section 5.6. Section 5.6 of the Credit Agreement is hereby amended
by (i) deleting the “or” at the end of clause (e)(iii), (ii) deleting the period
at the end of clause (f) thereof and substituting “; or” therefor and
(iii) adding new clause (g) thereto immediately following clause (f) thereof as
follows:
“(g) declare, pay, make or set aside any amount for any payment to the Praeos
Sellers in respect of the Praeos Earnout, except for such payments in respect of
the Praeos Earnout required to be made in accordance with Section 1.4 of the
Praeos Purchase Agreement, as in effect on the Sixth Amendment Effective Date,
or as otherwise agreed to by Agent, provided such payment shall be made either
(x) in Holdings’ common stock, to the extent otherwise permitted pursuant to the
terms of this Agreement, or (y) in cash, in accordance with the following and
provided that the following conditions are satisfied in respect of any and all
such distributions and payments pursuant to this clause (y):
(i) no more than $5,500,000 shall be paid in cash in respect of the Praeos
Earnout in the aggregate during the term of this Agreement;
(ii) each payment in respect of the Praeos Earnout shall be paid in the amount
and at the time required to be paid in accordance with the Praeos Purchase
Agreement, as in effect on the Sixth Amendment Effective Date;

6



--------------------------------------------------------------------------------



 



(iii) all payments in respect of the Praeos Earnout shall be made on or after
February 15, 2009;
(iv) no Default or Event of Default has occurred and is continuing or would
arise as a result of any such payment;
(v) after giving effect to any such payment, the Borrowers are in compliance on
a pro forma basis with the covenants set forth in Article VII, recomputed for
the most recent quarter for which financial statements have been delivered
(provided, that, solely for purposes of this Section 5.6(g)(v), anything
contained in Article VII to the contrary notwithstanding, the Credit Parties
shall be deemed to be bound by the covenants set forth in such Article VII at
the time of such payment);
(vi) after giving effect to such payment, the Borrowers shall have Net Borrowing
Availability of not less than $25,000,000 (provided, that, for purposes of
determining Net Borrowing Availability solely with respect to this
Section 5.6(g)(vi), the Permanent Reserve shall not be deducted in the
calculation of the Borrowing Base); and
(vii) the Funds Administrator shall have delivered to the Agent a certificate
certified by an authorized officer of the Funds Administrator setting forth the
calculation of the amount of each payment required to be made in respect of the
Praeos Earnout in form and substance reasonably acceptable to the Agent.”
          (h) Section 5.7. Sections 5.7(a) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(a) consolidate or merge with or into any other Person (except, upon not less
than five (5) Business Days’ prior written notice to Agent, (i) any Subsidiary
of any Borrower may merge with, or dissolve or liquidate into any Borrower,
provided that such Borrower shall be the continuing or surviving entity,
(ii) PFI may merge with any Borrower, provided that such Borrower shall be the
continuing or surviving entity, (iii) PFI may merge with and into Holdings,
(iv) any Borrower may consolidate or merge with any other Borrower and
(v) COMSYS Canada may merge with, or dissolve or liquidate into COMSYS Canadian
Sub, provided that, in the case of clauses (i) through (v) above, such Credit
Party shall comply with the provisions set forth in Section 4.9); or”
          (i) Section 5.7. Section 5.7(b) of the Credit Agreement is hereby
amended by (i) deleting the “and” at the end of clause (b)(ii), (ii) deleting
the period at the end of clause (b)(iii) thereof and substituting “; and”
therefor and (iii) adding new clause (b)(iv) thereto immediately following
clause (b)(iii) thereof as follows:
“(iv) COMSYS Canada may transfer all of the assets owned by COMSYS Canada to
COMSYS Canadian Sub.”

7



--------------------------------------------------------------------------------



 



          (j) Section 5.8. Sections 5.8(d) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(d) intercompany loans to Foreign Subsidiaries to the extent permitted pursuant
to Section 5.1(d) and Section 5.1(r);”
          (k) Section 5.8. Sections 5.8 of the Credit Agreement is hereby
further amended by (i) deleting the “and” at the end of clause (k),
(ii) deleting the period at the end of clause (l) thereof and substituting “;
and” therefor and (iii) adding new clause (m) thereto immediately following
clause (l) thereof as follows:
“(m) Investments in COMSYS Canadian Sub in an aggregate amount not to exceed
$500,000, reduced by the aggregate amount of all intercompany loans then
outstanding made by a Borrower pursuant to Section 5.1(r).”
          (l) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT, Econometrix, PFI
and, prior to the consummation of the Praeos Merger, the Praeos Target,
(3) COMSYS IT shall cease to directly own and control one hundred percent (100%)
of the equity interests of COMSYS Services, Pure Solutions, COMSYS Limited, Plum
Rhino and Praeos, (4) COMSYS Services shall cease to directly own and control
one hundred percent (100%) of the equity interests of COMSYS Canada, (5) COMSYS
Services shall cease to directly own and control one hundred percent (100%) of
the equity interests of COMSYS Canadian Sub, (6) each Borrower shall cease to,
directly or indirectly, own and control one hundred percent (100%) of each class
of the outstanding equity interests of each Subsidiary of such Borrower (except,
with respect to clauses (2), (3), (4), (5) and (6), to the extent permitted in
Section 5.7(a)), (7) any “Change in Ownership,” “Fundamental Change,” or terms
of similar import occurs under the Holdings Certificate of Designations, or
(8) a period of ninety (90) consecutive days shall have elapsed during which
Larry L. Enterline shall cease to be the chairman of the board, chief executive
officer or president of each Credit Party for any reason unless prior to the
expiration of such time, a replacement reasonably satisfactory to Agent shall
have been appointed and employed, or”
          (m) Section 9.1. Section 9.1 of the Credit Agreement is hereby amended
by (i) deleting the “or” at the end of clause (o), (ii) deleting the period at
the end of clause (p) thereof and substituting “; or” therefor and (iii) adding
new clause (q) thereto immediately following clause (p) thereof as follows:

8



--------------------------------------------------------------------------------



 



“(q) COMSYS Canadian Sub shall (i) incur, grant or suffer to exist any Liens on
any of its assets, any Debt or any Contingent Obligations (except as expressly
permitted herein), (ii) issue, sell or dispose of any equity securities other
than to COMSYS Service or (iii) consummate any merger or consolidation with any
other Person.
          (n) Exhibit C to Credit Agreement — Compliance Certificate. Exhibit C
to the Credit Agreement is hereby deleted in its entirety and Exhibit C attached
hereto is substituted in lieu thereof.
          3. Consents.
          (a) Consent to Canadian Subsidiary Formation. Effective as of the date
hereof, upon satisfaction of the conditions precedent set forth in Section 5
hereof, and in reliance upon the representations and warranties of the Credit
Parties set forth in the Credit Agreement and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation, Section 5.8 of the
Credit Agreement), the Agent and the Lenders consent to the Canadian Subsidiary
Formation; provided, that, the foregoing consent is conditioned on the
Borrowers’ delivery to Agent of evidence of the formation of the COMSYS Canadian
Sub and, in connection therewith:
     (i) a pledge amendment whereby COMSYS Services shall pledge sixty-five
percent (65%) of COMSYS Canadian Sub’s outstanding voting stock and one hundred
percent (100%) of COMSYS Canadian Sub’s outstanding non-voting stock (such
stock, the “Pledged Stock”) to the Agent, for the benefit of the Lenders,
together with the stock certificates of COMSYS Canadian Sub representing the
Pledged Stock, assignments separate from certificate, proxies and other
documents as the Agent reasonably shall request, pursuant to which the Agent
shall have received, for the benefit of the Lenders, a first priority security
interest in all of the Pledged Stock;
     (ii) a certificate of the Secretary of COMSYS Canadian Sub certifying the
Organizational Documents of COMSYS Canadian Sub that have been certified by the
appropriate governmental authority in Ontario, Canada as of a recent date;
     (iii) an originally executed promissory note made by COMSYS Canadian Sub
and payable to the order of COMSYS Services having terms reasonably satisfactory
to Agent, with proper endorsements in favor of the Agent, for the benefit of
Agent and Lenders,
     (iv) an opinion of counsel to COMSYS Canadian Sub addressed to Agent and
Lenders, in form and substance reasonably satisfactory to Agent, regarding the
effectiveness of the pledge of COMSYS Canada Sub’s Pledged Stock under Canadian
law;
     (v) evidence that COMSYS Canadian Sub has in place, with financially sound
and reputable insurers, public liability and property damage insurance with
respect to its business and properties against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in commercially reasonable amounts; and

9



--------------------------------------------------------------------------------



 



     (vi) all other agreements, instruments and documents as the Agent may
reasonably request, and the Borrowers shall take such additional actions as the
Agent may reasonably require in order (1) to carry out more effectively the
purposes of the Credit Agreement and the other Financing Documents, (2) to
subject to the Liens created by any of the Security Documents any of the
properties, rights or interests covered by any of the Security Documents, (3) to
perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and the Liens intended to be created thereby, and (4) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Agent and Lenders the rights granted or intended to be granted to the Agent
and the Lenders under any Financing Document or under any other document
executed in connection therewith.
          (b) Consent to the Formation of Praeos, the Praeos Acquisition and the
Praeos Merger. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 5 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document (including,
without limitation, Section 5.8 of the Credit Agreement), the Agent and the
Lenders consent to (x) the formation of Praeos, (y) the Praeos Acquisition, in
accordance with the terms and conditions set forth in the Praeos Purchase
Agreement in effect on the date hereof, and (z) the Praeos Merger; provided,
that, each of the foregoing consents are conditioned on the following:
     (i) the aggregate purchase price shall not exceed $17,500,000 plus the
Praeos Net Working Capital Adjustment, if any, and shall consist solely of (i) a
$12,000,000 payment in cash on the date hereof (to be paid with the proceeds of
Revolving Loans), (ii) the Net Working Capital Adjustment, if any, and (iii) the
Praeos Earnout;
     (ii) the Praeos Merger shall be consummated immediately following the
consummation of the Praeos Acquisition;
     (iii) the Borrowers’ delivery to Agent of evidence that the Praeos Merger
has occurred (which such evidence shall consist of (x) a filed stamped
Certificate of Merger certified by the Secretary of State of the State of
Delaware and (y) a filed stamped Certificate of Merger certified by the
Secretary of State of the State of Georgia) immediately following the
consummation of the Praeos Acquisition;
     (iv) the Borrowers’ delivery to Agent of evidence of the formation of
Praeos and evidence that such Subsidiary is a Wholly Owned Subsidiary of COMSYS
IT and has opted into Article VIII of the UCC and certificated its interests
and, in connection therewith, (A) a Joinder to Credit Agreement, Notes and
Information Certificate whereby Praeos shall become a “Borrower” under the
Credit Agreement, the Notes and the Information Certificate; (B) a pledge
amendment whereby COMSYS IT shall pledge one hundred percent of the membership
interests of Praeos to the Agent, for the benefit of the Lenders, together with
all membership interest certificates of Praeos, assignments separate from
certificate, proxies and other documents as the Agent reasonably shall request,
pursuant to which the Agent shall have received, for the benefit of the Lenders,
a first priority security interest in all of the issued and outstanding
membership interests of Praeos; (C) a Security Agreement executed by Praeos,
whereby Praeos shall grant a lien on and security interest in all of Praeos’
assets to secure Praeos’ obligations under the

10



--------------------------------------------------------------------------------



 



Credit Agreement (the “Additional Borrower Security Agreement”); (D) a
Collateral Assignment of Purchase Agreement by Holdings and acknowledged by the
Praeos Sellers; (E) a certificate of the Secretary of Praeos certifying: (1) the
names and true signatures of the officers of Praeos authorized to execute,
deliver and perform all obligations under the Financing Documents to which it is
a party; (2) copies of the resolutions of the board of directors or other
governing body of Praeos approving and authorizing the execution, delivery and
performance, as applicable, of all other documents, instruments or agreements to
be executed or delivered in connection herewith; and (3) the Organizational
Documents of Praeos certified by the Secretary of State of Delaware, dated as of
the date hereof, after giving effect to the Praeos Merger; (F) a payoff letter
from each lender to the Praeos Target in form and substance reasonably
satisfactory to the Agent, together with such UCC-3 termination statements,
releases of mortgage Liens and other instruments, documents and/or agreements
necessary or appropriate to terminate any Liens in favor of such lenders
securing indebtedness which is to be paid off on the date of the Praeos
Acquisition as the Agent may reasonably request, duly executed and in form and
substance reasonably satisfactory to the Agent, (G) evidence that (1) Praeos has
in place, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties against
loss or damage of the kinds customarily carried or maintained by Persons of
established reputation engaged in similar businesses and in commercially
reasonable amounts and (2) pursuant to endorsements and/or assignments in form
and substance satisfactory to the Agent, (x) the Agent has been named as
lender’s loss payee, for its benefit and the benefit of the Lenders, in the case
of casualty insurance, and (y) the Agent and each of the Lenders have been named
as additional insureds in the case of all liability insurance; (H) an opinion of
counsel to Praeos addressed to Agent and Lenders, in form and substance
reasonably satisfactory to Agent; and (I) all other agreements, instruments and
documents as the Agent may reasonably request, including, without limitation,
certified copies of all Praeos Acquisition Documents, and the Borrowers shall
take such additional actions as the Agent may reasonably require in order (I) to
carry out more effectively the purposes of the Credit Agreement and the other
Financing Documents, (II) to subject to the Liens created by any of the Security
Documents any of the properties, rights or interests covered by any of the
Security Documents, (III) to perfect and maintain the validity, effectiveness
and priority of any of the Security Documents and the Liens intended to be
created thereby, and (IV) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Agent and Lenders the rights granted or
intended to be granted to the Agent and the Lenders under any Financing Document
or under any other document executed in connection therewith; and
     (v) the Borrowers shall have delivered or otherwise complied with all of
the requirements set forth in the definition of Permitted Acquisition (other
than the condition set forth in clause 12 of such definition and other than the
requirement that the acquisition be consummated by a Borrower) contained in the
Credit Agreement.
Upon satisfaction of the conditions precedent set forth in Section 5 hereof and
all of the requirements set forth in the definition of Permitted Acquisition
(other than the condition set forth in clause 12 of such definition and other
than the requirement that the acquisition be consummated by a Borrower) and
notwithstanding anything to the contrary contained in the

11



--------------------------------------------------------------------------------



 



Credit Agreement, the Praeos Acquisition shall be deemed to be a Permitted
Acquisition under the Credit Agreement (provided, that, the purchase price paid
in connection with the Praeos Acquisition shall not be included in determining
compliance or non-compliance with the baskets contained in clause (12) of the
definition of Permitted Acquisition).
          (c) Consent to the Plum Rhino Conversion and Plum Rhino Joining the
Credit Agreement as a Borrower. Effective as of the date hereof, upon
satisfaction of the conditions precedent set forth in Section 5 hereof, and in
reliance upon the representations and warranties of the Credit Parties set forth
in the Credit Agreement and in this Amendment, and notwithstanding anything to
the contrary contained in the Credit Agreement or any other Financing Document,
the Agent and the Lenders hereby (x) consent to the Plum Rhino Conversion and
(y) agree that from and after the date hereof, immediately upon the consummation
of the Plum Rhino Conversion, Plum Rhino shall be deemed a Borrower under the
Credit Agreement and each other Financing Document; provided, that, the
foregoing agreement is conditioned on the following:
     (i) Borrowers’ delivery of evidence that the Plum Rhino Conversion has been
consummated and is effective in the State of Delaware and the State of Georgia;
     (ii) Plum Rhino’s delivery to Agent of (A) a Joinder to Credit Agreement,
Notes and Information Certificate whereby Plum Rhino shall become a “Borrower”
under the Credit Agreement, the Notes and the Information Certificate, and (B) a
pledge amendment whereby COMSYS IT shall pledge one hundred percent of the
membership interests of Plum Rhino to the Agent, for the benefit of the Lenders,
together with all membership interest certificates of Plum Rhino, assignments
separate from certificate, proxies and other documents as the Agent reasonably
shall request, pursuant to which the Agent shall have received, for the benefit
of the Lenders, a first priority security interest in all of the issued and
outstanding membership interests of Plum Rhino;
     (iii) Plum Rhino’s delivery to the Agent of the Additional Borrower
Security Agreement executed by Plum Rhino, whereby Plum Rhino shall grant a lien
on and security interest in all of Plum Rhino’s assets to secure Plum Rhino’s
obligations as a Borrower under the Credit Agreement;
     (iv) the Borrowers’ delivery to the Agent of a certificate of the Secretary
of Plum Rhino certifying: (1) the names and true signatures of the officers of
Plum Rhino authorized to execute, deliver and perform all obligations under the
Financing Documents to which it is a party; (2) copies of the resolutions of the
board of directors or other governing body of Plum Rhino approving and
authorizing the execution, delivery and performance, as applicable, of all other
documents, instruments or agreements to be executed or delivered in connection
herewith; and (3) the Organizational Documents of Plum Rhino certified by the
Secretary of State of Delaware as of the date hereof, after giving effect to the
Plum Rhino Conversion; and
     (v) the Borrowers’ delivery to the Agent of an opinion of counsel to Plum
Rhino addressed to Agent and Lenders, in form and substance reasonably
satisfactory to Agent.
          4. Waiver. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 5 hereof, and in reliance upon the
representations and warranties of

12



--------------------------------------------------------------------------------



 



the Credit Parties set forth in the Credit Agreement and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation, Sections 5.15 and
6.1 of the Credit Agreement), the Agent and the Lenders hereby agree that the
Credit Parties shall not be required to deliver a Deposit Account Control
Agreements in respect of (i) the payroll account number 034-056734 maintained at
Banco Popular located in Puerto Rico, provided, that, the Credit Parties shall
not, and shall not cause or permit any of their respective Subsidiaries to,
deposit or maintain funds in such account other than funds deposited therein in
the ordinary course of business for purposes of funding current payroll
liabilities or (ii) any “Trust Account” Microsoft requires a Borrower to
maintain in connection with services provided to Microsoft by such Borrower,
provided, that, the Credit Parties shall not, and shall not cause or permit any
of their respective Subsidiaries to, deposit or maintain funds in such account
other than funds deposited therein by Microsoft to be held therein for the
benefit of sub-vendors of the Credit Parties working at Microsoft and the Credit
Parties will at no time deposit any assets of the Credit Parties into such
accounts.
          5. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

  (a)   delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;     (b)   the truth and accuracy of the
representations and warranties contained in Section 7 hereof;     (c)   receipt
and satisfactory review by Agent of all financial information with respect to
Praeos that Agent shall reasonably request;     (d)   the execution and delivery
of each document, agreement and instrument set forth on the Closing Agenda set
forth on Schedule A attached hereto; and     (e)   no Default or Event of
Default under the Credit Agreement, as amended hereby, shall have occurred and
be continuing.

          6. Conditions Subsequent. As soon as practicable, but in no event
later than ninety (90) days after the Sixth Amendment Effective Date, the
Borrowers shall close the existing bank accounts in the name of the Praeos
Target and transfer any funds maintained therein to an account maintained with a
financial institution that has executed (or will execute) Deposit Account
Control Agreements in form and substance reasonably acceptable to Agent, which
such agreements shall provide that all cash maintained in such accounts shall
automatically and without further direction on each banking day be remitted
solely to the following account of the Agent for application to the Loans: Bank:
LaSalle Bank; ABA #071000505, Account #5800393182; Account Name: MLBFS Corporate
Finance; Other Ref: Comsys.
          7. Representations and Warranties. Each Credit Party that is a party
hereto hereby represents and warrants to the Agent and each Lender as follows:

13



--------------------------------------------------------------------------------



 



  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment, all of the Financing
Documents to be delivered in accordance with Section 3 of this Amendment
(collectively, the “Sixth Amendment Financing Documents”) and the Praeos
Purchase Documents are within its powers, have been duly authorized by all
necessary action pursuant to its Organizational Documents, require no further
action by or in respect of, or filing with, any governmental body, agency or
official (other than (i) routine corporate, tax, ERISA, intellectual property,
environmental filings and other filings from time to time necessary in
connection with the conduct of such Credit Party’s business in the ordinary
course, and (ii) recordings and filings in connection with the Liens granted to
the Agent under the Financing Documents) and do not violate, conflict with or
cause a breach or a default under any provision of applicable law or regulation
or of the Organizational Documents of any Credit Party or of any agreement,
judgment, injunction, order, decree or other instrument binding upon it, except
for such failures to file, violations, conflicts, breaches or defaults as could
not reasonably be expected to have a Material Adverse Effect;     (c)   this
Amendment, the Sixth Amendment Financing Documents and the Praeos Purchase
Documents constitute the valid and binding obligations of the Credit Parties
that are parties hereto or thereto (as applicable), enforceable against such
Persons in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws relating to the
enforcement of creditor’s rights generally and by general equitable principles;
and     (d)   after giving effect to this Amendment, no Default or Event of
Default exists or will result from the transactions contemplated herein.

          8. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.

14



--------------------------------------------------------------------------------



 



          9. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          10. Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.
          11. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
          12. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
          13. Counterparts; Integration. This Amendment may be executed and
delivered via facsimile with the same force and effect as if an original were
executed and may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures hereto were upon the same
instrument. This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
          14. Reaffirmation. Each of the Credit Parties that is a party hereto,
as debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens

15



--------------------------------------------------------------------------------



 



on or security interests in any of its property pursuant to any such Financing
Document as security for or otherwise guaranteed the Borrowers’ Obligations
under or with respect to the Financing Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Amendment and
acknowledges that each of the Financing Documents remains in full force and
effect and is hereby ratified and reaffirmed, subject to the amendments,
consents and waivers set forth herein. The execution of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or Lenders or
constitute a waiver of any provision of any of the Financing Documents (except
as expressly set forth herein) or serve to effect a novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

            BORROWERS:

COMSYS SERVICES LLC, a Delaware limited liability
company, as the Funds Administrator and as a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation, as a
Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PURE SOLUTIONS, INC., a Delaware corporation, as
a
Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development     

Consent and Sixth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

            OTHER CREDIT PARTIES:

COMSYS IT PARTNERS, INC., a Delaware corporation
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PFI LLC, a Delaware limited liability company
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        COMSYS IT CANADA, INC., a North Carolina
corporation
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        ECONOMETRIX, LLC, a Delaware limited liability
company
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PLUM RHINO CONSULTING, LLC, a Georgia limited
liability company
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development     

Consent and Sixth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

            AGENT AND LENDER:

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as Agent and a Lender
      By:           Name:   Scott E. Gast        Title:   Vice President     

Consent and Sixth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

            LENDERS:

CF BLACKBURN LLC
      By:   GMAC Commercial Finance LLC (Servicer), as
Syndication Agent and as a Lender                     By:           Name:  
Thomas Brent        Title:   Director        ING CAPITAL LLC, as
Co-Documentation Agent and as a Lender
      By:           Name:   Daryn K. Venéy        Title:   Vice President       
ALLIED IRISH BANKS PLC, as Co-
Documentation Agent and as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
      By:           Name:           Title:        

Consent and Sixth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

            LENDERS (CONT.):

AIB DEBT MANAGEMENT, LIMITED, as a Lender             By:           Name:      
    Title:               By:           Name:           Title:           BMO
CAPITAL MARKETS FINANCING, INC., as a Lender
      By:           Name:           Title:        

Consent and Sixth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



Exhibit I
Form of Borrower Joinder Document
JOINDER TO CREDIT AGREEMENT, NOTES AND INFORMATION CERTIFICATE
          This JOINDER TO CREDIT AGREEMENT, NOTES AND INFORMATION CERTIFICATE
(this “Agreement”) dated as of this       day of            , 200      from
[                                                             ], a
[                                        ] (“New Borrower”), to MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc., in its
capacity as administrative agent (in such capacity, the “Agent”) for the benefit
of Agent and Lenders. Capitalized terms used herein and otherwise not defined
have the meanings ascribed to them in the Credit Agreement (defined below).
WITNESSETH THAT:
          WHEREAS, COMSYS Services LLC, a Delaware limited liability company
(“COMSYS Services”), COMSYS Information Technology Services, Inc., a Delaware
corporation (“COMSYS IT”), Pure Solutions, Inc., a California corporation (“Pure
Solutions”) and certain other Persons who have executed and delivered joinders
thereto (such Persons, together with Pure Solutions, COMSYS Services and COMSYS
IT are hereinafter referred to individually as an “Existing Borrower” and
collectively as the “Existing Borrowers”), COMSYS IT Partners, Inc., a Delaware
corporation (“Holdings”), Econometrix, LLC, a Delaware limited liability company
(“Econometrix”), COMSYS IT Canada, INC., a North Carolina corporation (“COMSYS
Canada”), PLUM RHINO CONSULTING, LLC, a Georgia limited liability company (“Plum
Rhino”), PFI LLC, a Delaware limited liability company (“PFI”; PFI, together
with the Existing Borrowers, Holdings, Econometrix, Plum Rhino and COMSYS Canada
are sometimes hereinafter referred to individually as an “Existing Credit Party”
and collectively as the “Existing Credit Parties”) have entered into that
certain Credit Agreement dated as of December 14, 2005 (such Credit Agreement,
as the same has been and may further be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), with the Funds
Administrator, Co-Documentation Agents, Syndication Agent, Agent and the Lenders
from time to time a party thereto, whereby Lenders have agreed to provide
certain credit facilities and financial accommodations to the Existing Borrowers
thereunder; and
          WHEREAS, it is a condition to the continuing extension of Loans and
other financial accommodations by the Lenders under the Credit Agreement that
the New Borrower be joined as a borrower to the Credit Agreement, the Notes and
the Information Certificate executed by Existing Credit Parties; and
           WHEREAS, it is to the economic benefit of New Borrower to execute and
deliver this Agreement and be joined as a party to the Credit Agreement, the
Notes and the Information Certificate executed by Existing Credit Parties;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances
made or to be made, or credit accommodations given or to be given, to Borrowers
by Lenders from time to time, New Borrower hereby agrees as follows:
          1. New Borrower acknowledges and agrees that it is a “Borrower” under
the Credit Agreement and the Notes and a “Borrower” and “Loan Party” under the
Information Certificate effective upon the date of New Borrower’s execution of
this Agreement. All references in the Credit Agreement and/or the Notes to the
term “Borrower”, “Borrowers”, “Credit Party” or “Credit Parties” and in the
Information Certificate to the term “Borrower”, “Borrowers”, “Loan Party” or
“Loan Parties” shall be deemed to include the New Borrower. Without limiting the
generality of the foregoing, New Borrower hereby repeats and reaffirms all
covenants, agreements, representations and warranties contained in the Credit
Agreement, the Notes and the Information Certificate.
          2. New Borrower hereby acknowledges and agrees that it is jointly and
severally liable for all of the Obligations under the Credit Agreement, the
Notes and the Information Certificate to the same extent and with the same force
and effect as if New Borrower had originally been one of the Existing Borrowers
under the Credit Agreement, the Notes and the Information Certificate and had
originally executed the same as such an Existing Borrower. Except as
specifically modified hereby, all of the terms and conditions of the Credit
Agreement, the Information Certificate and Notes shall remain unchanged and in
full force and effect.
          3. New Borrower agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Agent may deem
reasonably necessary to carry out more effectively the purposes of this
Agreement.
          4. Attached hereto are supplements to the Information Certificate
setting forth the relevant information with respect to the New Borrower.
          5. No reference to this Agreement need be made in the Credit
Agreement, the Notes or in any other Financing Document or other document or
instrument making reference to the same, and any reference to Financing
Documents in any of such is to be deemed a reference to the Credit Agreement,
the Notes or other Financing Documents, as applicable, as modified hereby.
          6. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows ]

3



--------------------------------------------------------------------------------



 



          Witness the due execution hereof by the duly authorized officer of the
undersigned as of the date first written above.

            NEW BORROWER:

[                                        ], a
[                                             ]
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development     

Acknowledged and accepted as of the year and
date first written above:

          AGENT:

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as Agent
      By:           Name:           Title:        

1



--------------------------------------------------------------------------------



 



         

Exhibit C to Credit Agreement (Compliance Certificate)
     See attached.

1